Order, Supreme Court, New York County (Walter Tolub, J.), entered February 6, 2001, which, insofar as appealed from, granted plaintiffs motion for an or*164der of attachment, and order, same court and Justice, entered May 23, 2001, which, insofar as appealed from, denied defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, without costs.
Plaintiff adduced evidence that, given the benefit of all legitimate inferences and deductions (see, Considar, Inc. v Redi Corp. Establishment, 238 AD2d 111), sufficiently fulfills its obligation to demonstrate that it is probable that it will succeed on the merits (CPLR 6212 [a]) and that it is otherwise entitled to an attachment (CPLR 6201 [1]). That defendant’s alleged conversion and other torts were committed in China, that some of defendant’s prospective witnesses reside there and that Chinese law may govern do not present a balance of factors which so strongly favor defendant that they warrant disturbing plaintiff’s choice of a forum in New York where plaintiff has its principal place of business and defendant owns real estate and maintains a bank account (cf., Sweeney v Hertz Corp., 250 AD2d 385, 386). Concur — Mazzarelli, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.